Filed 11/20/19 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2019 ND 272

In the Interest of J.T.L.D., a Child


State of North Dakota,                              Petitioner and Appellee
      v.
J.T.L.D., Child; M.H., Mother; Sheri
Rosenau, Guardian ad litem; Director,
Stutsman County Social Services,                              Respondents

      and
C.D., Father,                                    Respondent and Appellant

                                 No. 20190291

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Cherie L. Clark, Judge.

AFFIRMED.

Per Curiam.

Joseph Nwoga, Jamestown, N.D., for petitioner and appellee.

Laura Ringsak, Bismarck, N.D., for respondent and appellant; submitted on
brief.
                             Interest of J.T.L.D.
                                No. 20190291

Per Curiam.

[¶1] C.D. appeals from a juvenile court judgment terminating his parental
rights. On appeal, C.D. argues that the State failed to prove by clear and
convincing evidence his child would likely suffer harm in his care. The juvenile
court terminated C.D.’s parental rights after finding the child was a deprived
child, the conditions, and causes of the deprivation were likely to continue or
will not be remedied, and the child would probably suffer emotional harm in
C.D.’s care. N.D.C.C. § 27-20-44(1)(c)(1). We conclude the juvenile court’s
findings are supported by clear and convincing evidence, are not clearly
erroneous, and support the termination of C.D’s parental rights. We
summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Gerald W. VandeWalle, C.J.
     Jon J. Jensen
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1